Citation Nr: 1428344	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation for an acquired psychiatric disorder, in excess of 30 percent from March 26, 2003 to September 13, 2006, in excess of 50 percent prior to May 30, 2012, and in excess of 70 percent from May 30, 2012.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1971.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a July 2010 decision by the RO which implement a June 2010 Board decision that granted service connection for an acquired psychiatric disorder, and assigned a 30 percent evaluation from March 26, 2003 to September 13, 2006, and a 50 percent evaluation from September 13, 2006.  The Board remanded the appeal for additional development in April 2013.  

By rating action in July 2013, the RO, in part, continued the 30 and 50 percent evaluations for the periods in question, assigned an increased rating to 70 percent; effective from May 30, 2012, and granted a total rating for compensation purposes based on individual unemployability (TDIU); effective from May 30, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  

Although further delay is regrettable, the Board finds that the current evidence of record is insufficient to adjudicate the Veteran's claim, and that additional development must be undertaken prior to appellate review.  

In April 2013, the Board remanded the appeal, in part, to obtain all outstanding VA treatment records.  The Board noted that while an August 2012 statement of the case (SOC) referred to numerous treatment records from VAMC Tuscaloosa (February 2005 to August 2012) and VAMC Birmingham (March 2002 to August 2012), that were reportedly in the Veteran's electronic records files, no medical records of any kind have been associated with the Veteran's electronic files as currently constituted.  The only VA medical records in the claims file was for treatment prior to July 2006.  Therefore, the Board directed the RO to obtain all outstanding VA treatment records since July 2006, and associate them with the claims file.  

Although a subsequent July 2013 supplemental statement of the case (SSOC) indicated that the RO reviewed the Veteran's electronic medical records from VAMCs Tuscaloosa and Birmingham for treatment through June 2013, no additional VA treatment records have been associated with the claims file or the Veteran's electronic records files since the April 2013 remand.  Thus, the most recent VA medical reports of record are for treatment prior to July 2006.  As the requested information has not been obtained, the Board is compelled to remand the appeal for further development.  

Additionally, the evidence indicates that the Veteran receives VA psychiatric counseling on a weekly basis (see June 2013 VA examination report), and that he has been treated by a private social worker for "many years."  (See May 2013 letter).  As noted above, none of the VA treatment records subsequent to July 2006 have been associated with the claims file, and the only reports of record from the private social worker was for treatment in November and December 2002, and from October 2012 to February 2013.  As these records are pertinent to the Veteran's claim and have not been associated with the claims file, additional development must be undertaken.  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under the circumstances, the Board finds that the RO's failure to fully comply with the Board's remand instructions violates VA's duty to assist under 38 C.F.R. § 3.159 and, in this case, the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The RO/AMC should take appropriate steps to obtain all outstanding VA treatment records since July 2006 (the most recent reports of record), and all available counseling records from M.C.T. (private social worker) from December 2002 to the present, and associate them with the claims file or virtual VA records system.  If any records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran informed in writing.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

